--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
            Applicant’s response dated May 10, 2022, is acknowledged. 
Priority 
	This application is a 371 of PCT/DK2018/050078 filed on 04/24/2018, and claims foreign priority in EP application EP17167690.1 field on 04/24/2017.
Claim Status
Claims 1 and 14-25 are pending. Claims 2-13 were cancelled. Claims 17-25 are withdrawn. Claims 1 and 14-16 are examined.
Election/Restriction
Applicant’s election without traverse of Group I (Claims 1 and 14-16), drawn to a composition, in the reply filed on May 10, 2022, is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 17-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being withdrawn to a non-elected invention, and non-elected species of the invention, there being no allowable generic or linking claims. 
            Response to the restriction requirement of March 2, 2022 was timely filed.
Claims 1 and 14-16 are examined on the merits. 
Claim Objections 
	Claim 1 is objected to because it recites a closed bracket “]” in the third line of the claim. This appears to be a typographical error. 
Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engler (Cell, 126, Pages 677-689, August 25, 2006).
	The claims encompass a composition.
	The teachings of Engler are related to the effects of matrix elasticity on stem cell lineage specification (Abstract). In Figure 1B, mesenchymal stem cells are differentiated on crosslinked polyacrylamide having an elastic modulus in the range of 0.1-1 kPa and in 10% serum (Figure 1 page 678). Matrix elasticity is mimicked in vitro with inert polyacrylamide gels in which the concentration of bis-acrylamide crosslinking sets the elasticity, and adhesion is provided by coating the gels with collagen I (paragraph bridging pages 678-679). 
	Limitations of claims 1 and 14 are anticipated by the embodiment in Figure 1 because the embodiment in Figure 1 describes a composition comprising mesenchymal stem cells, polyacrylamide crosslinked with bis-acrylamide, and 10% serum, which reads on a cell culture medium. The limitation in claim 1 that requires the polyacrylamide hydrogel to comprise less than 2% Wmonomer/WtotalPAAG of a N-hydroxyethyl acrylamide side chain in claim 1 and the PAAG does not contain a HEA side chain in claim 14 are met because polyacrylamide is a polymer formed from acrylamide monomers. 
	Regarding claim 15, embodiment in Figure 1C teaches MSCs cultured on 0.1 kPa matrix (Figure 1 on page 678). This specific embodiment anticipates claim 15 because 0.1 kPa is equivalent to 100 Pa, which is encompassed by the claimed range of about 5 to 150 Pa. 
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Connon (US 2014/0072601 Published March 13, 2014 – of record in PTO-892 dated 03/02/2022).
The claims encompass a composition. 
The teachings of Connon are related to a hydrogel used to entrap live cells (Abstract). The hydrogel refers to a hydrogel forming polymer having a crosslinked or network structure or matrix, and interstitial liquid (paragraph 0023). In one embedment, the hydrogel forming polymer is polyacrylamide (paragraph 0030). The interstitial liquid encompasses a cell culture medium (paragraph 0048). The cells include mesenchymal cells (paragraph 0050).
Regarding claim 1, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing dated of the claimed invention to have formed a composition comprising mesenchymal stem cells, polyacrylamide hydrogel, and a cell culture medium, with a reasonable expectation of success because Connon teaches a composition comprising a hydrogel selected from crosslinked polyacrylamide, a cell culture medium, and live cells selected from mesenchymal stem cells entrapped in the hydrogel. Combining prior art elements according to known methods to obtain predictable results supports obviousness. The limitation that requires less than 0.02% of HEA relative to the total weight of polyacrylamide in claim 1 and the limitation that requires the polyacrylamide to contain no HEA side chains in claim 14 are met because Connon teaches polyacrylamide which is a polymer formed from acrylamide monomer. 
Regarding claim 16, it would have been obvious to have formed the hydrogel comprise 0.2-2.6% by weight of polymer to volume of interstitial liquid, with a reasonable expectation of success because Connor teaches 0.2-2.6% by weight is a suitable concentration of polymer to volume of interstitial liquid in the hydrogel (paragraph 0034). The claimed range is obvious because it overlaps the prior art range. 

Claims 1, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Engler (Cell, 126, Pages 677-689, August 25, 2006).
	The claims encompass a composition.
	The teachings of Engler are related to the effects of matrix elasticity on stem cell lineage specification (Abstract). In Figure 1B, mesenchymal stem cells are differentiated on crosslinked polyacrylamide having an elastic modulus in the range of 0.1-1 kPa and in 10% serum (Figure 1 page 678). Matrix elasticity is mimicked in vitro with inert polyacrylamide gels in which the concentration of bis-acrylamide crosslinking sets the elasticity, and adhesion is provided by coating the gels with collagen I (paragraph bridging pages 678-679). 
	 Limitations of claims 1 and 14 are disclosed by the embodiment in Figure 1 because the embodiment in Figure 1 describes a composition comprising mesenchymal stem cells, polyacrylamide crosslinked with bis-acrylamide, and 10% serum, which reads on a cell culture medium. The limitation in claim 1 that requires the polyacrylamide hydrogel to comprise less than 2% Wmonomer/WtotalPAAG of a N-hydroxyethyl acrylamide side chain in claim 1 and the PAAG does not contain a HEA side chain in claim 14 are met because polyacrylamide is a polymer formed from acrylamide monomers. 
	Regarding claim 15, the claimed composition is obvious over the embodiment in Figure 1 in which the MSCs were differentiated on the gel having an elastic modulus of 0.1-1 kPa, which is equivalent to a range of 100 Pa to 1000 Pa and overlaps with the claimed range of elasticity moduli.
	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.  The examiner can normally be reached on 8-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alma Pipic/
Primary Examiner, Art Unit 1617